DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered.
Information Disclosure Statement
Applicant’s information disclosure statement filed 8/17/2022 has been considered and is included in the file.
Claim Objections
Claims 23 and 24 are objected to because of the following informalities:  
In claims 23 and 24, “the cover protrusion” should be changed to --the at least one cover protrusion--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 24, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “a main body bottom” in line 2. It is unclear if this is the same main body bottom as recited in claim 1, or is a separate distinct main body bottom. For examination purposes, the main body bottom is the same as recited in the claim 1. 
Claim 24 recites the limitation “the smallest cross-sectional area” in line 2. There is insufficient antecedent basis for this limitation in the claim. 
Claim 48 recites the limitation “the main body bottom” in line 15. There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 14, 16, 22-24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sin (KR 100538043, machine translation attached) in view of Choe (KR 20160098791).
Regarding claim 1, Sin discloses an adhesive-type trap (Fig. 1) comprising: a main body (10) having an adhesive sheet insertion hole (Fig. 2); a light source mount (20) disposed on the main body; and a cover (11) detachably attached to the main body and having a through-hole ((11a-1), (11a-2)) formed in at least a portion thereof; an adhesive sheet (31) comprising a flypaper piece and a sheet, wherein the main body comprises: a guide unit (guide units (15)) including at least two groups of a plurality of guide members including a first group (15) and a second group (15), the first group disposed on a first side of a main body bottom and the second group disposed on a second side of the main body bottom opposing the first side such that the adhesive sheet is placed on the main body bottom between the first group and the second group and secured by the first group and the second group on the first side and the second side (Figs. 2 and 6-8 show the adhesive sheet (31) being placed on the main body bottom between a first group of (15) and a second group of (15) on the opposite side), and a guide member of the plurality of guide members comprising at least two plates having different heights from the main body bottom (lines 644-645, (15) formed to protrude inclined outwardly at a predetermined angle).
Sin does not explicitly disclose a stopper unit disposed on a third side of the main body bottom, perpendicular to the first and the second side, and configured to stop movement of the adhesive sheet guided into the main body. 
Choe teaches a stopper unit (140) disposed on a third side of the main body bottom (Fig. 5), perpendicular to the first and the second side, and configured to stop movement of the adhesive sheet guided into the main body (paragraph [0031] of machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive-type insect trap of Sin with a stopper unit as taught by Choe in order to prevent the adhesive sheet from sliding into another area of the trap inadvertently. 
Regarding claim 14, Sin as modified by Choe teaches (references to Sin) wherein the at least two plates of the guide member comprise a first plate arranged adjacent to the adhesive sheet insertion hole and the first plate has a greatest height relative to the main body bottom (Figs. 8 and 9 shows a greater height as a portion of the guide unit (15)).
Regarding claim 16, Sin as modified by Choe teaches (references to Sin) wherein the at least two plates of the guide member comprises: a second plate having a lowest height relative to the main body bottom (Figs. 2 and 6, portion of (15) that is reduced in height compared to the main body bottom (where adhesive sheet is to be located); and a slanted portion (angled portion of (15) has a slanted position between plates) disposed between the first and second plates, the slanted portion having an inclination having an angle formed relative to the main body bottom (angled formed relative to the main body bottom wherein the adhesive sheet will be located).
Regarding claim 22, Sin as modified by Choe teaches (references to Choe) wherein the cover comprises at least one cover protrusion formed on a rear surface of the cover to prevent the adhesive sheet from being bent (Fig. 5 shows a protrusion (520) from the rear surface of the cover).
Regarding claim 23, Sin as modified by Choe teaches (references to Choe) wherein the cover protrusion (520) comprises a section having an area gradually decreasing in a direction extending from the cover to the main body bottom (Fig. 5, (520) is gradually decreasing towards (400)). 
Regarding claim 24, Sin as modified by Choe teaches (references to Choe) wherein a region of the cover protrusion having the smallest cross-sectional area is disposed at a distal end of the cover protrusion closer toward the main body bottom than the cover (Fig. 5, the tip end of (520) is closer to (400)).
Regarding claim 28, Sin as modified by Choe teaches (references to Sin) wherein the guide member further comprises an end wall (Fig, 8 shows an extension in the width direction of (15)) disposed in a width direction of the second plate to stop movement of the adhesive sheet and extending from the main body bottom.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sin (KR 100538043, machine translation attached) in view of Choe (KR 20160098791) and further in view of Lau (US 2006/0053683).
Regarding claim 10, Sin as modified by Choe does not explicitly teach the trap further comprising a sensor operable to detect: at least one of kind of insects trapped on the adhesive sheet, an area of the adhesive sheet trapping insects, brightness of the adhesive sheet, an ambient temperature of a light source, intensity of light emitted from the light source, ambient illuminance of the insect trap, insertion of the adhesive sheet into the insect trap, attachment of the cover to the insect trap, or a combination thereof. 
Lau teaches an insect trap comprising a sensor detecting: ambient illuminance of the insect trap (paragraph [0015] teaches an ambient light sensor). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trap of Sin modified by Choe with a sensor detecting ambient illumination as taught by Lau in order to allow for automated operation of the device (paragraph [0015]).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sin (KR 100538043, machine translation attached) in view of Choe (KR 20160098791) and further in view of Lu (CN 203897100).
Regarding claim 18, Sin as modified by Choe teaches (references to Choe) wherein the stopper unit comprises a tongue portion (Fig. 5, (140)) being slanted in a direction in which the adhesive sheet insertion hole is disposed (Fig. 5). 
Sin as modified by Choe does not explicitly teach wherein the stopper unit comprises a stopper plate. 
Lu teaches a stopper unit comprises a stopper plate (Fig. 6, plate of (72) connected to a top tongue portion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stopper of Sin modified by Choe with a stopper unit that comprises a stopper plate as taught by Lu in order to allow adhesive sheets of various thickness to fit through.  
Regarding claim 19, Sin as modified by Choe and Lu teaches (references to Lu) wherein the tongue portion comprises a curve shape in the direction in which the adhesive sheet insertion hole is disposed (see Fig. 6). 
Sin as modified by Choe and Lu does not explicitly teach wherein the tongue portion comprises a convexly round shape. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the curve of Sin modified by Choe and Lu with a convexly round shape depending on a size and/or shape of the adhesive sheet in order to allow fitting of the sheet in the stopper unit.  
Regarding claim 20, Sin as modified by Choe and Lu teaches wherein the adhesive sheet is guided to a space between the stopper plate and a main body bottom along a slanted surface of the tongue portion slanted in the direction in which the adhesive sheet insertion hole is disposed (Choe: Fig. 5 and/or Lu: Fig. 6).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sin (KR 100538043, machine translation attached) in view of Choe (KR 20160098791) and further in view of Gilbert (US 2014/0259878).
Regarding claim 25, Sin as modified by Choe does not explicitly teach wherein the cover comprises a through-hole blocking film blocking at least a portion of the through-hole, the through-hole blocking film comprising a region concavely depressed towards an interior of the cover, and the cover protrusion is disposed in the region of the through-hole blocking film concavely depressed towards the interior of the cover. 
Gilbert teaches a cover (Fig. 2) comprises a through-hole blocking film (Fig. 2 for (39) and/or (40) and/or Fig. 9) blocking at least a portion of the through-hole (Fig. 6 shows an angle in which (39) and/or (40) and/or V-shape members blocking a view of holes), the through-hole blocking film comprising a region concavely depressed towards an interior of the cover (Fig. 4 shows V-shape members), and the cover protrusion (Fig. 9 shows (73)) is disposed in the region of the through-hole blocking film concavely depressed towards the interior of the cover. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of Sin modified by Choe with a cover that comprises a through-hole blocking film blocking at least a portion of the through-hole, the through-hole blocking film comprising a region concavely depressed towards an interior of the cover, and the cover protrusion is disposed in the region of the through-hole blocking film concavely depressed towards the interior of the cover as taught by Gilbert in order to allow retention of additional accessories.
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Sin (KR 100538043, machine translation attached) in view of Choe (KR 20160098791) and further in view of Brown et al. (US 2007/0124987).
Regarding claim 48, Sin discloses an adhesive-type insect trap (Fig. 1) comprising: a main body (10) having an adhesive sheet insertion hole (Fig. 2); a light source mount (20) disposed on the main body (Fig. 2); and a cover (11) detachably attached to the main body and having a through-hole ((11a-1), (11a-2)) formed in at least a portion thereof, an adhesive sheet (31) comprising a flypaper piece and a sheet; a guide unit (guide units (15)) guiding the adhesive sheet and including two or more groups of a plurality of guide members (groups of (15)); the two or more groups of a plurality of guide members including a first group ((15) on one side) and a second group ((15) on the other side) and the first group and the second group being disposed on a surface of the main body on which the adhesive sheet is placed and at opposing sides of the surface of the main body such that the adhesive sheet is placed on the surface of the main body bottom between the first group and the second group and secured by the first group and the second group on the opposing sides (Figs. 2 and 6-8 show the adhesive sheet (31) being placed on the main body bottom between a first group of (15) and a second group of (15) on the opposite side), and wherein a guide member of the plurality of members includes at least two plates having different heights from a main body bottom (lines 644-645, (15) formed to protrude to the outside in an included state). 
Sin does not explicitly disclose a sensor for detecting intensity of light emitted from a light source, the guide unit including a stopper unit, wherein the stopper unit is disposed on a side perpendicular to the opposing sides of the surface of the main body and configured to stop movement of the adhesive sheet guided into the main body.
Choe teaches a guide unit including a stopper unit (140), wherein the stopper unit is disposed on a side perpendicular to the opposing sides of the surface of the main body and configured to stop movement of the adhesive sheet guided into the main body (paragraph [0031] of machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive-type insect trap of Sin with a stopper unit as taught by Choe in order to prevent the adhesive sheet from sliding into another area of the trap inadvertently.
Brown et al. teaches a trap comprising a sensor for detecting intensity of light emitted from a light source (paragraph [0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trap of Sin modified by Choe with a sensor for detecting intensity of light emitted from a light source as taught by Brown et al. in order to control the intensity of light at a desired level for optimal operation of the device.
Response to Arguments
Applicant’s arguments with respect to claims 1, 10, 14, 16, 18-20, 22-24, 28, and 48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Denny (US 6389738) and Regan (US 5651211) teach insect traps with guides. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
 
/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643